Case 2:19-cv-05928-KES Document 27 Filed 08/31/20 Page 1 of 1 Page ID #:238




  1
      NICOLA T. HANNA
      United States Attorney
  2   DAVID M. HARRIS
      Assistant United States Attorney
  3   Chief, Civil Division
      CEDINA M. KIM
  4
      Assistant United States Attorney                                 JS-6
  5   Senior Trial Attorney, Civil Division
  6
      MICHAEL K. MARRIOTT, CSBN 280890
      Special Assistant United States Attorney
  7         Social Security Administration
  8         160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
  9         Telephone: (415) 977-8985
 10         Facsimile: (415) 744-0134
            Email: Michael.Marriott@ssa.gov
 11   Attorneys for Defendant
 12
                           UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14
      FREDDIE CONEY,                          ) Case No. 2:19-cv-05928-KES
 15                                           )
 16         Plaintiff,                        ) [PROPOSED]
                                              ) JUDGMENT OF REMAND
 17
                   v.                         )
 18                                           )
 19
      ANDREW SAUL,                            )
      Commissioner of Social Security,        )
 20                                           )
 21         Defendant.                        )
                                              )
 22
 23         The Court having approved the parties’ Stipulation to Voluntary Remand
 24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 25   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
 26   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 27   DECREED that the above-captioned action is remanded to the Commissioner of
 28   Social Security for further proceedings consistent with the Stipulation to Remand.


      DATED: August 31, 2020
                                      UNITED STATES MAGISTRATE JUDGE
